Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending. Claims 1, 4-5, 11, 14-16, 19-20 are amended.
Response to Arguments
Applicant arguments, filed 04/05/2022, with respect to the 101 rejection have been considered but are not persuasive.
Applicant argues, on pages 11-14, that the amended claims do not recite a judicial exception.
Examiner respectfully disagrees. The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), such as comparing schedules in order for two people to meet on a trip.
Applicant argues, on pages 14-16, that even if the claims recite a judicial exception, they integrate the judicial exception into a practical application because they provide for a technique that is dynamic and increases the accuracy and efficiency of identifying potential meetings that a traveler can conduct during their travels and therefore provide improvement to the technical field of identifying and presenting trip based meeting options.
Examiner respectfully disagrees. The additional elements are recited at a high level of generality and are considered “apply it”. They do not integrate the judicial exception into a practical application. Furthermore, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Here, the alleged improvement to increasing accuracy and efficiency its to the identifying potential meetings is an improvement to the judicial exception of certain methods of organizing human activity (managing personal behavior or relationships or interactions between people).
Applicant argues, on page 17-18, that the claims do not merely recite an abstract idea of outputting data along with the requirement to perform it on a computer. Many additional elements are recited, in a nonconventional arrangement. Thus, the ordered combination of claim limitations provides a particular, practical application which is a patent eligible application. Accordingly, claim 1 recites significantly more than the alleged abstract idea.
Examiner respectfully disagrees. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Applicant arguments, filed 04/05/2022, with respect to the 103 rejection have been considered but are not persuasive.
Applicant argues, on page 21, that Bhogal seems to provide for proposing an alternative itinerary and Derks seems to provide for a first user indicating in a chat message the hotel at which the first user is staying. Applicant argues that the references do not teach responsive to determining that one or more second location and the one or more second times associated with user accounts having a relationship with the first user account match the location and the time associated with the trip.
Examiner respectfully disagrees. Bhogal, in par. 0013-0015, teaches a method of collecting information on a user (e.g. locations and times) and checking against contacts to identify possible meetings. Bhogal teaches that the user is presented with some proposed meetings and possible with some minor changes to the itinerary that would allow the user to accommodate an in-transit meeting. Derks, in Par. 0076-0077 and 0093-005, teaches the determination of locations of users in a friend’s group and identifying a plurality of potential meeting locations which are then presented to the user. Bhogal, in view of Derks, teaches the newly amended limitations of the independent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1 is directed to a series of steps, and therefore is a process.
Claim 11 is directed to a system with multiple components, and therefore is a machine.
Claim 16 is directed to a non-transitory computer readable media and therefore are an article of manufacture.
Independent Claims
Step 2A Prong One
The limitation of Claim 1 recites:
A method, comprising: 
determining a location associated with a trip of a first user, wherein the first user is associated with a first user account; 
determining a time associated with the trip of the first user to the location; 
generating a first location profile associated with the first user account, based upon the location and the time, wherein the first location profile comprises one or more locations associated with the first user and one or more times corresponding to the one or more locations; 
determining a plurality of user accounts having a relationship with the first user account; 
comparing a plurality of location profiles, associated with the plurality of user accounts, with the first location profile; 
determining that one or more location profiles, associated with one or more user accounts of the plurality of user accounts, are associated with one or more second locations and one or more second times that match the location and the time, wherein the plurality of location profiles comprises the one or more location profiles; and 
responsive to determining that the one or more second locations and the one or more second times associated with the one or more user accounts having a relationship with the first user account match the location and the time associated with the trip associated with the first user account:
 identifying, based upon the one or more second locations associated with the one or more user accounts having a relationship with the first user account, at least one of two or more hotels or two or more destination locations; 16/118,968 Page 3 
generating a notification indicative of at least one of: 
the two or more hotels, wherein each hotel of the two or more hotels is associated with a selectable input in the notification; or 
the two or more destination locations, wherein each destination location of the two or more destination locations is associated with a selectable input in the notification; and 
transmitting the notification ... associated with the first user account, wherein the notification is indicative of the one or more second locations and the one or more second times matching the location and the time.  

The limitations of Claim 11 recites:
determining a location associated with a trip of a first user, wherein the first user is associated with a first user account; 
determining a time associated with the trip of the first user to the location; 
generating a first location profile associated with the first user account, based upon the location and the time, wherein the first location profile comprises one or more locations associated with the first user and one or more times corresponding to the one or more locations; 
determining a plurality of user accounts having a relationship with the first user account; 
comparing a plurality of location profiles, associated with the plurality of user accounts, with the first location profile; 
determining that one or more location profiles, associated with one or more user accounts of the plurality of user accounts, are associated with one or more second locations and one or more second times that match the location and the time, wherein the plurality of location profiles comprises the one or more location profiles; and 
responsive to determining that the one or more second locations and the one or more second times associated with the one or more user accounts having a relationship with the first user account match the location and the time associated with the trip associated with the first user account:
identifying, based upon the one or more second locations associated with the one or more user accounts having a relationship with the first user account, two or more hotels; 
generating a notification indicative of the two or more hotels, wherein each hotel of the two or more hotels is associated with a selectable input in the notification; and 
transmitting the notification ... associated with the first user account, wherein the notification is indicative of the one or more second locations and the one or more second times matching the location and the time.  

The limitations of Claim 16 recites:
OA11994US0045determining a location associated with a trip of a first user, wherein the first user is associated with a first user account;
determining a time associated with the trip of the first user to the location; 
generating a first location profile associated with the first user account, based upon the location and the time, wherein the first location profile comprises one or more locations associated with the first user and one or more times corresponding to the one or more locations; 
determining a plurality of user accounts having a relationship with the first user account; 
comparing a plurality of location profiles, associated with the plurality of user accounts, with the first location profile; 
determining that one or more location profiles, associated with one or more user accounts of the plurality of user accounts, are associated with one or more second locations and one or more second times that match the location and the time, wherein the plurality of location profiles comprises the one or more location profiles; and 
responsive to determining that the one or more second locations and the one or more second times associated with the one or more user accounts having a relationship with the first user account match the location and the time associated with the trip associated with the first user account:
identifying, based upon the one or more second locations associated with the one or more user accounts having a relationship with the first user account, two or more destination locations; 16/118,968 Page 9 
generating a notification indicative of the two or more destination locations, wherein each destination location of the two or more destination locations is associated with a selectable input in the notification; and 
transmitting the notification ... associated with the first user account, wherein the notification is indicative of the one or more second locations and the one or more second times matching the location and the time.  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), such as comparing schedules in order for two people to meet on a trip. The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1
First client device
Claim 11
A computing device comprising: 
a processor; and 
memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising
First client device
Claim 16
A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising
First client device

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Therefore, the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.

Dependent Claims
Step 2A Prong One
Dependent claims 2-10, 12-15, and 17-20 further recite the same abstract ideas recited in Claim 1 and 11 and 16, respectively. 
The following limitations discuss assigning weights to user accounts:
Claim 2: The method of claim 1, comprising: 
assigning a plurality of weights to a second plurality of user accounts, wherein the second plurality of user accounts comprises the plurality of user accounts; 
determining that each weight of a second plurality of weights associated with the plurality of user accounts is higher than a weight threshold; and  
responsive to the determining that each weight of the second plurality of weights is higher than the weight threshold, selecting the plurality of location profiles for comparison with the first location profile.  
Claim 12: The ... of claim 11, the operations comprising: 
assigning a plurality of weights to a second plurality of user accounts, wherein the second plurality of user accounts comprises the plurality of user accounts; 
determining that each weight of a second plurality of weights associated with the plurality of user accounts is higher than a weight threshold; and 
 responsive to the determining that each weight of the second plurality of weights is higher than the weight threshold, selecting the plurality of location profiles for comparison with the first location profile.  
Claim 17: The ... of claim 16, the operations comprising: 
assigning a plurality of weights to a second plurality of user accounts, wherein the second plurality of user accounts comprises the plurality of user accounts; 
determining that each weight of a second plurality of weights associated with the plurality of user accounts is higher than a weight threshold; and 
responsive to the determining that each weight of the second plurality of weights is higher than the weight threshold, selecting the plurality of location profiles for comparison with the first location profile.  
Claim 3: The method of claim 2, wherein: 
each weight of the plurality of weights is assigned to a user account of the second plurality of user accounts based upon an amount of communication between the first user account and the user account.  
Claim 13: The ... of claim 12, wherein: 
each weight of the plurality of weights is assigned to a user account of the second plurality of user accounts based upon an amount of communication between the first user account and the user account.  
Claim 18: The ... of claim 17, wherein: 
each weight of the plurality of weights is assigned to a user account of the second plurality of user accounts based upon an amount of communication between the first user account and the user account.  
The following limitations discuss displaying hotel reservations associated with user accounts:
Claim 4: The method of claim 1, comprising: 
receiving a first selectable input, ... , corresponding to a first hotel of the two or more hotels; and 
... display a hotel reservation interface associated with the first hotel.  
Claim 14: The ... of claim 11, the operations comprising: 
receiving a first selectable input, ... , corresponding to a first hotel of the two or more hotels; and 
... display a hotel reservation interface associated with the first hotel.  
 Claim 19: The ... of claim 16, wherein the notification is indicative of two or more hotels, wherein each hotel of the two or more hotels is associated with a selectable input in the notification, the operations comprising: 
receiving a first selectable input, ... , corresponding to a first hotel of the two or more hotels; and 
... display a hotel reservation interface associated with the first hotel.  
The following limitations discuss the destination locations and notifications:
Claim 5: The method of claim 1, comprising: 
receiving, ... , one or more inputs corresponding to a first destination location of the two or more destination locations and a second user account of the one or more user accounts; and 
transmitting a second notification ... associated with the second user account, wherein the second notification is indicative of the first destination location and the first user account.  
Claim 15: ... of claim 11, the operations comprising: 
receiving, ... , one or more inputs corresponding to a first destination location of the two or more destination locations and a second user account of the one or more user accounts; and 
transmitting a second notification ... associated with the second user account, wherein the second notification is indicative of the first destination location and the first user account.  
Claim 20: The ... of claim 16, the operations comprising: 
receiving, ... , one or more inputs corresponding to a first destination location of the two or more destination locations and a second user account of the one or more user accounts; and 
transmitting a second notification ... associated with the second user account, wherein the second notification is indicative of the first destination location and the first user account.
The following limitations discuss displaying weather indications:
Claim 6: The method of claim 1, comprising: 
determining one or more items associated with one or more determined weather conditions of the location during the time; and  
controlling ... to display one or more indications of the one or more items.  
The following limitations discuss the times of availability:	
Claim 7: The method of claim 1, comprising: 
determining one or more third times associated with an availability of a second user associated with a second user account of the one or more user accounts; 
controlling ... to display one or more indications of the one or more third times; 
receiving, ..., an input corresponding to a first time of the one or more third times; and 
transmitting a second notification to a second client ... associated with the second user account, wherein the second notification is indicative of the first time and the first user account.  
The following limitations discuss a calendar:	
Claim 8: The method of claim 1, comprising: 
monitoring a ... calendar associated with the first user account, wherein the location and the time are determined by identifying the location and the time in the ... calendar.  
The following limitations discuss determining time and location via email:	
Claim 9: The method of claim 1, comprising: 
monitoring ... messages associated with the first user account, wherein the location and the time are determined by identifying the location and the time in the ... messages.  
The following limitations discuss determining time and location via social network activity:	
Claim 10: The method of claim 1, comprising: 
monitoring social ... activity associated with the first user account, wherein the location and the time are determined by identifying the location and the time in a social ... message associated with the social network activity.  
The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people) such as comparing schedules in order for two people to meet on a trip. The recitation of additional elements (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the dependent claims recite the following additional elements:
Claim 4
Graphical user interface
Hotel reservation interface
Claim 5
Graphical user interface
Second client device
Claim 6
Graphical user interface
Claim 7
Graphical user interface
Second client device
Claim 8
Web based calendar
Claim 9
Email message
Claim 10
Social network account
Claim 14
Graphical user interface
Hotel reservation interface
Claim 15
Graphical user interface
Second client device
Claim 19
Graphical user interface
Hotel reservation interface
Claim 20
Graphical user interface
Second client device
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually or as a combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).  Therefore the claims recite an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 8, 11, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in further view of Derks (US 2014/0280053A1).

Claim 1: Bhogal teaches A method, comprising: 
determining a location associated with a trip of a first user, wherein the first user is associated with a first user account; (Bhogal, Par. 0013)
determining a time associated with the trip of the first user to the location; (Bhogal, Par. 0013)
generating a first location profile associated with the first user account, based upon the location and the time, wherein the first location profile comprises one or more locations associated with the first user and one or more times corresponding to the one or more locations; (Bhogal, Par. 0013)

Bhogal, in Par. 0013, teaches that a user has travel plans which includes user information regarding time and locations during travel and that these can be automatically entered into the electronic calendar (i.e. user profile/account).

determining a plurality of user accounts having a relationship with the first user account; (Bhogal, Par. 0014)
comparing a plurality of location profiles, associated with the plurality of user accounts, with the first location profile; (Bhogal, Par. 0014)
determining that one or more location profiles, associated with one or more user accounts of the plurality of user accounts, are associated with one or more second locations and one or more second times that match the location and the time, wherein the plurality of location profiles comprises the one or more location profiles; and (Bhogal, Par. 0014)

Bhogal, in Par. 0014, teaches that travel plans are checked (i.e. compared) against the contact in the meeting list (i.e. plurality of user accounts having a relationship) and based on the parameters, the process determines possibilities for in-transit meetings.

responsive to determining that the one or more second locations and the one or more second times associated with the one or more user accounts having a relationship with the first user account match the location and the time associated with the trip associated with the first user account: (Bhogal, Par. 0015 and 0027)




transmitting the notification to a first client device associated with the first user account, wherein the notification is indicative of the one or more second locations and the one or more second times matching the location and the time.  (Bhogal, Par. 0015 and 0027)

Bhogal, in par. 0015 and par. 0027, teaches that when there is a match for meetings between users and contacts then the user is presented with proposed meetings and that the notifications are sent via SMS or email (i.e. client device)
While Bhogal, in Par. 0016, teaches identifying a meeting room reservation, and in par. 0027 determining the airport and terminal of the second user (i.e. location of the second user), it does not teach:
identifying, based upon the one or more second locations associated with the one or more user accounts having a relationship with the first user account, at least one of two or more hotels or two or more destination locations; 16/118,968 Page 3 (Derks, Par. 0076-077 Par.0093-0095 and Fig. 10 and 12)

	Derks, in Par. 0076-0077, teaches a determination of location for each person in the group for a meetup. 
	Derks, in Par. 0093-0095 and Fig. 10 and 12, teaches identifying a ranked list of potential meeting locations for the group (e.g. three potential meeting locations).

generating a notification indicative of at least one of: 
the two or more hotels, wherein each hotel of the two or more hotels is associated with a selectable input in the notification; or 
the two or more destination locations, wherein each destination location of the two or more destination locations is associated with a selectable input in the notification; (Derks, Par.0093-0096 and Fig. 10 and 12)

Derks, in Par. 0093-0096 and Fig. 10 and12, teaches displaying a ranked list of potential meeting locations for the group (e.g. three potential meeting locations) and an interactive user interface that allows a user to perform a one click meeting location selection.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the meeting up with contacts on a trip of Bhogal to include identifying and generating a selectable display with a plurality of potential meeting locations, as taught by Derks, in order to provide the best location for a group of friends to meet (Derks, Par. 0004). 

Claim 5: Bhogal and Derks teaches The method of claim 1, Derks further teaches comprising: 
receiving, via the graphical user interface, one or more inputs corresponding to a first destination location of the two or more destination locations and a second user account of the one or more user accounts; and (Derks, Par. 0094-0096)
transmitting a second notification to a second client device associated with the second user account, wherein the second notification is indicative of the first destination location and the first user account.  (Derks, par. 0047)
	
Derks, in Par. 0093 and Figs. 10-15 and 16a-16b, teaches a first user interacts with a computing device that displays a user interface to initiate a meeting location for friends. Derks, in Par. 0094, teaches that the first user can view different locations for friends to meet. Derks, in par. 0094-0096, also teaches that the user can select the destination and the other friends (i.e. users) on the interface. Derks, in Par. 0047, teaches transmitting the selection to the second user device.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system of meeting a contact of Bhogal to include an interface for selecting various destination locations and transmitting the selection to the other users, as taught by Derks, in order to provide the best location for a group of friends to meet (Derks, Par. 0004 and 0047). 

Claim 8: Bhogal and Derks teaches The method of claim 1, Bhogal further teaches comprising: 
monitoring a web-based calendar associated with the first user account, wherein the location and the time are determined by identifying the location and the time in the web-based calendar.  (Bhogal, Par. 0016)

Claims 11
Claim 11 is directed to a system. Claim 11 recite limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a method. Claim 11 is therefore rejected for the same reasons as set forth above for claim 1, respectively. Furthermore, claim 11 recites a computing device with a processor and memory which is taught by Bhogal in Par. 0032-0034.

Claims 16
Claim 16 is directed to a non-transitory machine readable medium. Claim 16 recite limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a method. Claim 16 is therefore rejected for the same reasons as set forth above for claim 1, respectively. Furthermore, claim 16 recites a non-transitory machine readable medium which is taught by Bhogal in Par. 0032-0034.


Claims 15 and 20
Claim 15 and 20 recite limitations that are parallel in nature as those addressed above for claim 5. Claims 15 and 20 are therefore rejected for the same reasons as set forth above for claim 5.

Claims 2, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in view of Derks (US 2014/0280053A1) and in further view of Anderson (US 20190019127 A1).

Claim 2: Bhogal and Derks teaches The method of claim 1, While Bhogal, in par. 0024, teaches assigning priorities to contacts in the meeting list for the meeting. However, it does not teach but Anderson teaches comprising: 
assigning a plurality of weights to a second plurality of user accounts, wherein the second plurality of user accounts comprises the plurality of user accounts; (Anderson, Par. 0014)
determining that each weight of a second plurality of weights associated with the plurality of user accounts is higher than a weight threshold; and (Anderson, Par. 0028)
OA11994US0041responsive to the determining that each weight of the second plurality of weights is higher than the weight threshold, selecting the plurality of location profiles for comparison with the first location profile.  (Anderson, par. 0028)

	
	Anderson, in par. 0014, teaches a meeting scheduler program in which users are given a criticality score to identify the importance of a member to be included in a meeting/email. Anderson, in Par. 0028, teaches that the meeting scheduler program selects persons which have a criticality score above a threshold to be recommended to be included in a meeting/email. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the comparing and prioritizing of contacts of Bhogal to include scores and a threshold, as taught by Anderson, in order to include only people who are important for the meeting. (Anderson, Par. 0014)

Claims 12 and 17 
Claim 12 and 17 recite limitations that are parallel in nature as those addressed above for claim 2. Claims 12 and 17 are therefore rejected for the same reasons as set forth above for claim 2.

Claims 3, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in view of Derks (US 2014/0280053A1) and in view of Anderson (US20190019127 A1) and in further view of Tang (US11126971B1).

Claim 3: Bhogal and Derks and Anderson teach The method of claim 2, While Anderson teaches that criticality score can be based upon previous email correspondences it does not teach but Tang teaches
 wherein: 
each weight of the plurality of weights is assigned to a user account of the second plurality of user accounts based upon an amount of communication between the first user account and the user account.  

Tang, in Col. 4 Lines 41-61, teaches that a relationship score between two people is weighted based on the number of messages sent between the two users.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system of comparing and scoring of Bhogal and Derks and Anderson to include a weighting a score based on the amount of communication , as taught by Tang, in order to provide higher scores for people who communicate frequently and lower scores for those who communicate less (Tang, Col. 4 Lines 41-61)

Claims 13 and 18 
Claim 13 and 18 recite limitations that are parallel in nature as those addressed above for claim 3. Claims 13 and 18 are therefore rejected for the same reasons as set forth above for claim 3.

Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in view of Derks (US 2014/0280053A1) and in further view of Kurtz (US 20170083954 A1).

Claim 4: Bhogal and Derks teaches The method of claim 1, While Derks, Fig. 10, suggests that locations can be hotels, it does not teach but Kurtz teaches comprising: 
receiving a first selectable input, via the graphical user interface, corresponding to a first hotel of the two or more hotels; and (Kurtz, Par. 0056-0057 and Fig. 8a-8c and 9a-9c)
controlling the graphical user interface of the first client device to display a hotel reservation interface associated with the first hotel.  (Kurtz, Par. 0056-0057 and Fig. 8a-8c and 9a-9c)

Kurtz, in Par. 0056-0057 and Fig. 8a-8b and 9a-9b, teaches an interface to display inputs corresponding to hotels and receiving an input which allows a user to display a hotel reservation interface to make an immediate reservation. Kurtz, in Par. 0056 and 0057 and Fig.8c and 9c, teaches that a user can select the icon to call/make a reservation (i.e. hotel reservation interface)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the system of Bhogal and Derks to include an interface for displaying hotels and make an input for a hotel reservation, as taught by Kurtz, in order to provide the best rated hotels based on reviews by people the user knows (Kurtz, Par. 0005). 

Claims 14 and 19 
Claim 14 and 19 recite limitations that are parallel in nature as those addressed above for claim 4. Claims 14 and 19 are therefore rejected for the same reasons as set forth above for claim 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in view of Derks (US 2014/0280053A1) and in further view of Hale (US 20180234381 A1).

Claim 6: Bhogal and Derks teaches The method of claim 1, However they do not teach but Hale teaches comprising: 
determining one or more items associated with one or more determined weather conditions of the location during the time; and  
OA11994US0042controlling a graphical user interface of the first client device to display one or more indications of the one or more items.  

Hale, in Par. 0046 and Fig. 13, teaches that weather conditions for an event (i.e. location and time) on a calendar are determined and displayed on a user interface.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the calendar based meeting system of Bhogal to include an interface for determining and displaying weather for the meeting, as taught by Hale, in order to inform the user regarding conditions and temperature for the scheduled meeting (Hale, Fig. 13)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in view of Derks (US 2014/0280053A1) and in further view of Fei (US 20180330335 A1)

Claim 7: Bhogal and Derks teaches The method of claim 1, Bhogal further teaches comprising: 
determining one or more third times associated with an availability of a second user associated with a second user account of the one or more user accounts; (Bhogal, Par. 0015)

Bhogal, in par. 0015, teaches that a first user is given possibilities for meetings (i.e. one or more third time associated with an availability of a second user). 
However, Bhogal does not teach but Fei teaches:
controlling a graphical user interface of the first client device to display one or more indications of the one or more third times; (Fei, Par. 0071 and Fig. 6A)
receiving, via the graphical user interface, an input corresponding to a first time of the one or more third times; and (Fei, Par. 0073 and Fig. 6B)
transmitting a second notification to a second client device associated with the second user account, wherein the second notification is indicative of the first time and the first user account.  (Fei, Par. 0076)

Fei, in Par. 0071 and fig. 6A, teaches a plurality of times associated with an availability of a professional (i.e. second user). Fei, in Par. 0073 and Fig. 6B, teaches that a user can select one of the times on the user interface. Fei, in Par. 0076, teaches that a notification is transmitted to the professional when a user selects a time.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the calendar based meeting system of Bhogal to include an interface to select from a plurality of available times and notify a second user, as taught by Fei, in order to provide obtain necessary information about the meeting in a structured manner (Fei, Par. 0004)

Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Bhogal (US20090106077A1) and in view of Derks (US 2014/0280053A1)  and in further view of Goldsmith (US 20140189016 A1)

Claim 9: Bhogal and Derks teaches The method of claim 1, While Bhogal, in par. 0016, teaches location and time are determined by a calendar, it does not explicitly teach but Goldsmith teaches comprising: 
monitoring email messages associated with the first user account, wherein the location and the time are determined by identifying the location and the time in the email messages.  

Goldsmith, in Par. 0058, teaches that a user’s schedule can be obtained from emails.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include obtaining a user’s schedule from emails as taught by Goldsmith in the system of Bhogal and Derks, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10: Bhogal and Derks teaches The method of claim 1, While Bhogal, in par. 0016, teaches location and time are determined by a calendar, it does not explicitly teach but Goldsmith teaches comprising: 
monitoring social network activity associated with the first user account, wherein the location and the time are determined by identifying the location and the time in a social network message associated with the social network activity.  

Goldsmith, in Par. 0058, teaches that a user’s schedule can be obtained from social network posts.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include obtaining a user’s schedule from social network messages as taught by Goldsmith in the system of Bhogal and Derks, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628